— Appeal from an order of the Family Court of Montgomery County (Catena, J.), entered October 26, 1981, which denied petitioner’s motion for a transfer of support proceedings to Herkimer County. The order sought to be reviewed on this appeal denied petitioner’s request to transfer support proceedings from Montgomery County Family Court to Herkimer County Family Court. As such, it is not appealable to this court as of right since it is not an order of disposition which is final in nature (see Family Ct Act, § 1112; Matter of Provost v Provost, 82 AD2d 995). Moreover, even if this appeal were properly before this court, we would affirm the order of Family Court. As the court which initially made the order of support involving these parties, venue was proper in Montgomery County Family Court (Family Ct Act, § 171) and any request to that court to transfer the proceedings to another county necessarily involved the exercise of discretion by that court (see Family Ct Act, § 174). The record in this case provides ample support for the exercise of discretion by the Family Court in denying petitioner’s request. Appeal dismissed, without costs. Mahoney, P. J., Kane, Casey, Yesawich, Jr., and Levine, JJ., concur.